In re Grippen, Leroy; — Plaintiff; Applying for Supervisory and/or Remedial *1267Writs, Parish of Orleans, Criminal District Court Div. F, No. 214-495.
Relator represents that the district court has failed to act timely on a motion to withdraw guilty plea filed in 2002. If relator’s representation is correct, the district court is ordered to consider and act on the- motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.